DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are pending in the current application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 2, the term “improved” is a relative term which renders the claims indefinite.  The term “improved” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Table 1 
Regarding Claim 8, Claim 8 recites the limitation "the foam adhesive layer."  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 directly depends from claim 2, where claim 2 recites “a foam adhesive layer formed on each of opposite surfaces of the base layer.”  Therefore, claim 2 requires a first foam adhesive layer and a second foam adhesive layer.  It is unclear if claim 8 is referring to the first foam adhesive layer, the second foam adhesive layer, either of the first or second foam adhesive layers, or both the first and second foam adhesive layers.  For the purposes of examination claim 8 is interpreted as instead reciting “either 
Regarding Claim 9, Claim 9 recites the limitation "the foam adhesive layer."  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 directly depends from claim 2, where claim 2 recites “a foam adhesive layer formed on each of opposite surfaces of the base layer.”  Therefore, claim 2 requires a first foam adhesive layer and a second foam adhesive layer.  It is unclear if claim 9 is referring to the first foam adhesive layer, the second foam adhesive layer, either of the first or second foam either 
Claims 3-7 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bogner et al. (US 2017/0121573 A1).
Regarding Claims 1 and 2, Bogner teaches a double-sided expanded foamed adhesive tape exhibiting excellent shock and impact absorbing characteristics, where the double-sided tape can comprise a polymeric film (base layer) 170/220 having skin adhesive layers 165/185/215 on each side of the base layer; the skin adhesive layers can be foamed adhesive layers 165/215 that are on one side (as required by claim 1) or on both sides (as required by claim 2) of the base layer (Bogner, [0074]-[0082], [0090], Figs 1-4).  Bogner further teaches the foamed adhesive layers 165/215 are formed of an acrylic foam (Bogner, [0023]-[0028], Table 3).

    PNG
    media_image1.png
    585
    488
    media_image1.png
    Greyscale

Bogner – Figures 3 & 4
Regarding Claims 4 and 8, Bogner further teaches the skin foamed adhesive layers each have thickness of 25-50 µm (Bogner, [0066]).  Bogner’s thickness range is completely encompassed by the claimed ranges of 25-150 µm, and therefore, completely satisfies the claimed ranges (see MPEP 2131.03).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 3, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bogner et al. (US 2017/0121573 A1) as applied to claims 1 and 2 above.
Regarding Claims 3 and 7, Bogner teaches the double-sided expanded foamed adhesive tape exhibiting excellent shock and impact absorbing characteristics as discussed above for claims 1 and 2.  Bogner further teaches the polymeric film (base layer) 170/220 can be a polyethylene terephthalate carrier layer having thickness of 2.4-12.5 µm (Bogner, [0054]-[0066]).  Bogner’s thickness range overlaps the claimed ranges of 12-150 µm, and therefore, establishes a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).
Regarding Claims 5 and 9, Bogner teaches the double-sided expanded foamed adhesive tape exhibiting excellent shock and impact absorbing characteristics as discussed above for claims 1 and 2.  Bogner further teaches the skin foamed adhesive layers include 65-75 wt% of acrylate adhesive mixture, 0.1-10 wt% of microsphere foaming agent, and 0-3 wt% of a cross-linker (curing agent) (Bogner, [0023]-[0028], Tables 1-3).  Bogner’s range percentages applied to a basis of 100 total weight parts of acrylate adhesive mixture yield: 0.75*(X)= 100 weight parts of acrylate adhesive mixture, (X)=133.34 total weight parts of overall composition; 0.001*(133.34)= 0.133 to 0.1*(133.34)=13.33 weight parts of microsphere foaming agent; 0*(133.34)= 0 to 0.03*(133.34)= 4 weight parts of cross-linker (curing agent).  Bogner’s skin foamed adhesive layer composition ranges all closely and completely encompass the claimed .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bogner et al. (US 2017/0121573 A1) as applied to claim 5 above, and further in view of Burmeister et al. (WO 2017/207119 A1, herein US 2020/0325362 A1 utilized as English language equivalent for all citations).
Regarding Claim 6, Bogner teaches the skin foamed adhesive layers the acrylate adhesive mixture, the microsphere foaming agent, and the cross-linker (curing agent) as discussed above for claim 5 (Bogner, [0023]-[0028], Tables 1-3).  Bogner further teaches the acrylate adhesive mixture includes one or more acrylic ester monomers that include n-butyl acrylate and 2-ethylhexyl acrylate, and a co-monomer that include acrylic acid (Bogner, [0026]-[0028], Table 3).
Bogner remains silent regarding a specific ratio of 100 parts by weight of n-butyl acrylate, 80-100 parts by weight of 2-ethylhexyl acrylate, and 1-12 parts by weight of acrylic acid.
Burmeister, however, teaches acrylic-based pressure sensitive adhesives for use with polyethylene terephthalate films and foam layers that provide shock resistance (Burmeister, [0001]-[0007], [0046]).  Burmeister further teaches the acrylic-based In re Peterson, 65 USPQ 2d 1379 (CAFC 2003) (see MPEP 2143, MPEP 2144.05, II).
Since Bogner and Burmeister both disclose acrylic-based adhesives for use with PET films and foam layers and both disclose utilizing the same acrylic monomers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Burmeister’s acrylic monomer content ratio and 

Conclusion
The prior art made of record that is considered pertinent to Applicant's disclosure, but that is not presently relied upon includes: 
Yamanaka et al. (US 2013/0081764 A1) that teaches heat-expandable foamed pressure-sensitive adhesive multilayered tapes; and 
Heimink et al. (US 2016/0083628 A1) that teaches pressure sensitive adhesive assemblies that can comprise adhesives in the form of polymeric foam layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782